Citation Nr: 9909070	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-40 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
seizure disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
foot stress fracture residuals.

3.  Entitlement to service connection for a cardiac disorder.

4.  Entitlement to an increased (compensable) evaluation for 
right calcaneus stress fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970.  In addition, he had more than two months of 
prior active service.

This case initially came before the Board of Veterans' 
Appeals (Board) from rating decisions rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By means of a Remand decision 
rendered in January 1997, the Board sought additional 
development of the evidentiary record and satisfaction of 
certain due process considerations.  The requested actions 
have been completed, and the case has been returned to the 
Board for further appellate review.

A personal hearing was held before the undersigned Member of 
the Board, sitting in New Orleans, in November 1996.

The issue of entitlement to service connection for a cardiac 
disorder is the subject of a Remand decision, set forth 
below.




FINDINGS OF FACT

1.  Service connection for a seizure disorder was denied by 
the Board in January 1991.

2.  The evidence received subsequent to January 1991, with 
regard to the veteran's claim for service connection for a 
seizure disorder, is new but is not material.

3.  Service connection for left foot stress fracture 
residuals was denied by the Board in January 1991.

4.  The evidence received subsequent to January 1991, with 
regard to the veteran's claim for service connection for left 
foot stress fracture residuals, is new but is not material.

5.  All evidence necessary for an equitable disposition of 
the veteran's claim for a compensable evaluation for right 
calcaneus stress fracture residuals has been developed.

6.  Right calcaneus stress fracture residuals are manifested 
primarily by complaints of right foot pain, burning and 
numbness; such residuals are productive of less than moderate 
deformity or moderate impairment.


CONCLUSIONS OF LAW

1.  The Board's January 1991 decision, wherein service 
connection for a seizure disorder was denied, is final.  
38 U.S.C.A. § 7104(b) (West 1991).



2.  The evidence received subsequent to the Board's January 
1991 decision, wherein service connection for a seizure 
disorder was denied, does not serve to reopen the veteran's 
claim for service connection for that disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The Board's January 1991 decision, wherein service 
connection for left foot stress fracture residuals was 
denied, is final.  38 U.S.C.A. § 7104(b) (West 1991).

4.  The evidence received subsequent to the Board's January 
1991 decision, wherein service connection for left foot 
stress fracture residuals was denied, does not serve to 
reopen the veteran's claim for service connection for that 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

5.  The criteria for a compensable evaluation for right 
calcaneus stress fracture residuals are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.20, 4.31, 4.40, 
4.71a, Diagnostic Codes 5273, 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been Received to 
Reopen Claims
 for Service Connection for a Seizure Disorder and for 
Left Foot Stress Fracture Residuals

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that the well-groundedness requirement set forth in 
38 U.S.C.A. § 5107(a) (West 1991) does not apply with regard 
to the reopening of disallowed claims and the revision of 
prior final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994); see also Gobber v. Derwinski, 2 Vet. App. 470 (1992).



Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. at 284 (1996).  See Manio v. Derwinski, 1 Vet. 
App. 140 (1991), in which the Court held that a two-step 
analysis is necessary, in that it must first be determined if 
there is  new and material evidence to reopen a claim; if 
there is such evidence, the claim must then be reviewed on 
the basis of all of the evidence, both old and new.  See also 
Evans, 9 Vet. App. at 283 (1996), and Winters v. West, No. 
97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be 

allowed, the claim is accordingly reopened and the ultimate 
credibility or weight that is accorded such evidence is 
ascertained as a question of fact.  Justus v. Principi, 3 
Vet. App. 510 (1992).

A.  Whether New and Material Evidence Has Been Received to 
Reopen
 a Claim for Service Connection for a Seizure Disorder 

Service connection for a seizure disorder was denied by the 
Board by means of a decision rendered in January 1991.  At 
that time, the Board considered the evidence of record, which 
included the veteran's service medical records and the report 
of a January 1990 VA medical examination.  The Board noted 
that he had complained of dizziness in July 1969 and January 
1970, with diagnoses of acute viral respiratory disease and 
flu syndrome, respectively.  The Board also noted that, in 
June 1970, he was seen with complaints of chest pain and 
dizziness that he related to injuries sustained in a 1965 
automobile accident; no neurologic diagnosis was reported.  
In addition, the Board noted, the report of the November 1970 
separation medical examination indicated a normal neurologic 
evaluation.  The Board found that, while the veteran had been 
observed in service for complaints that included dizziness, 
no neurologic basis had been found, that the separation 
examination was pertinently negative, and that there was no 
clinical evidence of a seizure disorder at any time since 
service.  The Board accordingly concluded that, since a 
seizure disorder had not been clinically manifested in 
service or shown within the first post-service year, that a 
seizure disorder had not been incurred in or aggravated by 
service, or could be presumed to have been incurred during 
service, and that service connection was not warranted.

The evidence received subsequent to January 1991 consists 
primarily of VA medical records, dated in 1991 and 
thereafter; Social Security Administration records; and 
testimony, both written and in person, presented by the 
veteran.  In particular, the Board notes that these records 
include findings to include mild cerebral atrophy and 
probable seizure.  These records are new, in that they 
present information that had not previously been known.  
However, they are not material; 

while citing the presence of a current disability that may 
possibly be classified as a seizure disorder, they do not 
demonstrate, either in and of themselves or in conjunction 
with the complete evidentiary record, that any such seizure 
disorder had been manifested either during service or within 
one year after separation therefrom.  See 38 U.S.C.A. § 1101, 
1112, 1113; 38 C.F.R. § 3.307, 3.309 (1998).  As discussed 
above, the January 1991 Board decision based its denial of 
service connection on the finding that such legal criteria 
were not satisfied; the evidence received subsequent to that 
decision is not material under the standard for materiality 
enunciated by the Court in Evans.

The Board notes the veteran's contentions, to the effect that 
he currently has a seizure disorder that is related to his 
active service.  While he is competent to present testimony 
regarding any symptoms he has, or has had, he has not shown 
that he has the requisite medical training and expertise 
necessary to proffer clinical findings; that is, his 
testimony as to the etiology or pathology of any seizure 
disorder that may currently be manifested is of no probative 
value, and does not serve to reopen his claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In addition, his 
testimony to the effect that he had an inservice seizure 
disorder is cumulative of evidence that had been of record in 
January 1991, in that such contentions had been raised at 
that time, and in fact are inherent in any claim for service 
connection.  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

In brief, the Board finds that the evidence associated with 
the veteran's claims folder subsequent to the Board's January 
1991 decision, while new, is not of such a nature as to be 
deemed "so significant that it must be considered in order to 
fairly decide the merits of the [veteran's] claim" for 
service connection for a seizure disorder.  38 C.F.R. 
§ 3.156(a) (1998).  The Board accordingly must conclude that 
the veteran's claim for service connection for a seizure 
disorder has not been reopened.



B.  Whether New and Material Evidence Has Been Received to 
Reopen a Claim for Service Connection for Left Foot Stress 
Fracture Residuals

In its January 1991 decision, the Board also denied service 
connection for left foot stress fracture residuals.  In so 
doing, the Board considered the evidence then of record, 
which consisted primarily of the veteran's service medical 
records and the report of a January 1990 VA examination.  The 
Board noted that these records were devoid of references to a 
left foot stress fracture, or residuals thereof:  "Concerning 
a stress fracture of the left foot, the service medical 
records including the separation examination are negative.  
No stress fracture was found on the recent compensation 
examination."  The Board accordingly concluded that a stress 
fracture of the left foot had not been incurred in or 
aggravated by service, in that no such disability had been 
manifested in service or found at separation.

The evidence received subsequent to the Board's January 1991 
decision, with regard to the veteran's claim for service 
connection for left foot stress fracture residuals, includes 
VA medical records dated in 1991 and thereafter, along with 
the report of a December 1997 VA examination of his feet.  In 
addition, the evidence received subsequent to January 1991 
includes testimony, both written and in person, presented by 
the veteran.  This evidence shows complaints of foot 
problems, and findings indicating the presence of various 
foot disorders, such as pes cavus, peripheral neuropathy, and 
tarsal tunnel syndrome.  

The Board finds that this evidence is new, in that it 
presents information that had not been of record at the time 
of the January 1991 Board decision.  However, this new 
information - the current manifestation of left foot problems 
- is not material.  This evidence, both in and of itself and 
when considered in conjunction with evidence that had 
previously been of record, does not show that these problems 
are deemed to constitute residuals of a left foot stress 
fracture, that they had been manifested during service, and 
there is no competent opinion that their current 
manifestation had been attributed in some manner to service.  
Thus, while this 

evidence may be new, it is not material, in that it does not 
satisfy the standard of materiality established in Evans; 
that is, this evidence does not tend to prove that a left 
foot stress fracture had been clinically manifested during 
service or shown at separation, the absence of such evidence 
being the basis for the Board's January 1991 denial of the 
veteran's claim.  Since this evidence is not material, the 
Board finds that it is not "so significant that it must be 
considered in order to fairly decide the merits of the 
[veteran's] claim."  38 C.F.R. § 3.156(a) (1998).

Again, the Board notes the veteran's testimony, to the effect 
that he had inservice left foot problems.  The Board must 
reiterate that the veteran has not established that he has 
the competence to render medical opinions; see Moray v. 
Brown, 5 Vet. App. at 214.  The Board must also point out 
that such contentions were acknowledged by the Board when it 
rendered its decision in January 1991, and that, moreover, 
such contentions are inherent in a claim for service 
connection.  See Caluza, supra.

In view of the foregoing, the Board must conclude that new 
and material evidence has not been received to reopen the 
veteran's claim for service connection for left foot stress 
fracture residuals.

II.  A Compensable Evaluation for Right Calcaneus Stress 
Fracture Residuals

With regard to the veteran's claim for a compensable 
evaluation for right calcaneus stress fracture residuals, the 
Board finds, initially, that this claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, he has presented a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  He has not alleged that 
any records of probative value that may be obtained, and 
which have not been sought by VA or already associated with 
his claims folder, are available.  The Board accordingly 
finds that all relevant facts have been properly developed, 
and that the duty to assist him with regard to this claim has 
been satisfied pursuant to 38 U.S.C.A. § 5107(a) (West 1991).



Service connection for a disability classified as "stress 
fracture right calcaneus" was granted by the RO by means of 
an October 1989 rating action following review of the 
available medical evidence, which consisted primarily of the 
veteran's service medical records.  The RO noted that these 
records, and in particular the report of an X-ray made in 
January 1969, indicated the presence of an inservice right 
calcaneal fracture.  A noncompensable evaluation was awarded.

The veteran currently contends that his right calcaneal 
stress fracture residuals are more severe than currently 
rated, and that a compensable evaluation should be assigned.  
He specifically avers that he experiences right foot pain and 
impairment.  After a review of the pertinent evidence, 
however, the Board finds that his contentions are not 
supported by the evidence, and that his claim fails.

The severity of right calcaneal stress fracture residuals is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1998).  Under these criteria, the 
noncompensable evaluation currently in effect contemplates 
less than moderate deformity (Diagnostic Code 5273) or 
moderate impairment (Diagnostic Code 5284); see 38 C.F.R. 
§ 4.31 (1998).  A compensable evaluation would therefore be 
appropriate for either moderate deformity or moderate 
impairment.

The Board finds that the criteria for the assignment of a 
compensable evaluation are not met.  While the report of the 
most recent clinical examination of the veteran's right lower 
extremity, conducted by VA in December 1997, notes complaints 
of right leg impairment due to foot pain, a burning 
sensation, and occasional numbness, the report shows that, on 
physical examination, joint movements in the foot were not 
painful, nor was there any tenderness.  The foot was 
described as "normal."  The report shows that there was no 
objective evidence of painful motion, that the veteran's gait 
was normal, and that there was no functional limitation on 
standing or walking.  In addition, although the report cites 
the presence of 

nontender and nonpainful callosities, along with peripheral 
neuropathy, it indicates that such problems were bilateral in 
nature.  Neither this report, nor any other medical record, 
shows that these problems have been found to constitute 
residuals of the inservice right calcaneus stress fracture. 

The Board recognizes that, in ascertaining the severity of an 
orthopedic disability such as right calcaneus stress fracture 
residuals, applicable regulations require consideration of 
the degree of functional impairment; see 38 C.F.R. § 4.40 
(1998).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, as noted above, the December 1997 examination report 
demonstrates that there was no objective evidence of right 
foot painful motion, or that there was any functional 
limitation on standing or walking.  In that regard, it must 
be emphasized that the provisions of 38 C.F.R. § 4.40 require 
that functional loss be "supported by adequate pathology."

In view of the foregoing, the Board must conclude that the 
clinical evidence does not demonstrate that the veteran's 
service-connected right calcaneus stress fracture residuals 
are manifested by either moderate deformity or moderate 
impairment.  The criteria for the assignment of a compensable 
evaluation are not met, and the veteran's claim, accordingly, 
fails.


ORDER

New and material evidence has not been received to reopen a 
claim of service connection for a seizure disorder, and the 
benefits sought with regard to that claim remain denied.  New 
and material evidence has not been received to reopen a claim 
of entitlement to service connection for residuals of a left 
foot stress fracture, and the benefits sought on appeal with 
regard to that claim remain denied.  A compensable evaluation 
for residuals of a stress fracture of the right calcaneus is 
denied.



REMAND

In September 1993, the veteran requested service connection 
for a heart (or cardiac) disorder.  The RO denied that claim 
in January 1994, and again in March 1994; a notice of 
disagreement was received from the veteran in October 1994.  
While a personal hearing was thereafter held in November 
1996, and while the Board sought clarification from the RO as 
to whether the veteran's claim for service connection for a 
cardiac disorder was in some manner intertwined with his 
claim for a seizure disorder, it remains uncontroverted that 
the issue of service connection for a cardiac disorder cannot 
be deemed to be the subject of a prior, final decision.  It 
concomitantly follows that this issue cannot be adjudicated 
as part and parcel of the issue of whether the claim for 
service connection for a seizure disorder can be reopened, 
inasmuch as the question of receipt of new and material 
evidence cannot be applied to the claim for service 
connection for a cardiac disorder.  The Board must point out 
that finality with regard to the question of service 
connection for a seizure disorder attaches as a consequence 
of the Board's January 1991 decision, whereas the veteran 
first raised the question of service connection for a cardiac 
disorder in 1993.

The Board must also point out that the veteran, in the course 
of this adjudication, has not been furnished with a 
supplemental statement of the case (SSOC) pertaining to the 
question of service connection for a cardiac disorder.  
Although the SSOC issued in June 1998 references this 
question, it does so in the context of whether new and 
material evidence has been received so as to reopen the claim 
therefor; as indicated above, that is not the proper question 
before VA.  The veteran has not been provided with an SSOC 
specifically pertaining to the question of entitlement to 
service connection for a cardiac disorder - that is, whether 
any such disorder was incurred in or aggravated by service.  
See Manlincon v. West, No. 97-1467 (U.S. Vet. App. Mar. 12, 
1999).



In order to ensure compliance with due process 
considerations, the veteran's claim for service connection 
for a cardiac disorder is accordingly REMANDED for the 
following:

1.  The RO should furnish the veteran and 
his representative with an SSOC 
pertaining to the issue of entitlement to 
service connection for a cardiac 
disorder.  This SSOC should set forth all 
pertinent laws and regulations, and 
should include a discussion of the 
application of those laws and regulations 
to the evidence.

2.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided with the appropriate 
period of time within which to submit a 
substantive appeal on this issue.  If a 
timely substantive appeal is received, 
the claim should then be returned to the 
Board for further review, as appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



The veteran need take no action unless he is so informed.  
While this claim is in REMAND status, he may submit 
additional information in support thereof.  No inferences as 
to the ultimate disposition of this claim should be made 
based on the actions requested above.



		
	JOAQUIN AGUAYO PERELES
	Member, Board of Veterans' Appeals


 
- 14 -


- 8 -


